                                 Case 2:20-cv-10793-VAP-GJS Document 20 Filed 04/27/21 Page 1 of 12 Page ID #:144




                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Oscar Enrique Nunez Euceda,
                                  6                                                Case No. 2:20-cv-10793-VAP-GJSx
                                                          Plaintiff,
                                  7                      v.                             Order DENYING Motion to
                                  8       United States of America,
                                                                                            Dismiss (Dkt. 11)
                                  9                      Defendant.
                                 10
Central District of California
United States District Court




                                 11
                                 12         Before the Court is Defendant United States of America’s
                                 13   (“Defendant” or “United States”) Motion to Dismiss Plaintiff Oscar Enrique
                                 14   Nunez Euceda’s (“Plaintiff”) Complaint. (Dkt. 11, “Motion”). Plaintiff filed an
                                 15   Opposition to the Motion on March 15, 2021. (Dkt. 15). Defendant filed a
                                 16   Reply on March 29, 2021. (Dkt. 16).
                                 17
                                 18         After considering all the papers filed in support of, and in opposition
                                 19   to, the Motion, the Court deems this matter appropriate for resolution
                                 20   without a hearing pursuant to Local Rule 7-15. The Court DENIES the
                                 21   Motion.
                                 22
                                 23                                I.   BACKGROUND
                                 24         Plaintiff brings this case to redress injuries stemming from the Trump
                                 25   Administration’s “family separation policy” (the “Policy”). (See Dkt. 1,
                                 26   Complaint “Compl.”). Pursuant to this Policy, certain United States officials

                                                                             1
                                 Case 2:20-cv-10793-VAP-GJS Document 20 Filed 04/27/21 Page 2 of 12 Page ID #:145




                                  1   separated families arriving at the United States border seeking asylum;
                                  2   specifically, government officials separated children from their parents to
                                  3   deter border crossings from Central America. (Compl., ¶ 2). The United
                                  4   States Attorney General announced the Policy in April 2018. (Compl., ¶ 18).
                                  5
                                  6         In May 2018, Plaintiff and his two children were separated from each
                                  7   other pursuant to this Policy. Plaintiff fled the Honduras with his two minor
                                  8   children due to gang violence committed against his family. (Id., ¶ 6). The
                                  9   Complaint alleges, inter alia, that when Plaintiff arrived in the United States,
                                 10   “immigration officers verbally abused and ridiculed him … forcibly separated
Central District of California
United States District Court




                                 11   him from his young children … [placed him] in solitary confinement [with]
                                 12   little food throughout the day … [and] [deported him] back to Honduras
                                 13   without being provided any information about the well-being or location of
                                 14   his children.” (Id., ¶¶ 7-8).
                                 15
                                 16         Since May 2018, Plaintiff has only been able to see his children once
                                 17   in person. (Id., ¶ 10). Plaintiff was eventually allowed back into the United
                                 18   States and is currently residing in Altadena, California while his asylum
                                 19   application is pending. (Id., ¶¶ 9, 15). Plaintiff claims that “[t]he separation
                                 20   and mistreatment [he] suffered at the hands of United States government
                                 21   officials had, and continues to have, crippling effects on his physical,
                                 22   emotional, and mental well-being.” (Id., ¶ 12). As of the filing of the
                                 23   Complaint, Plaintiff continues to be separated from his children. (Id., ¶ 51).
                                 24
                                 25         On November 25, 2020, Plaintiff filed the instant lawsuit against
                                 26   Defendant to redress injuries he sustained from the government’s

                                                                              2
                                 Case 2:20-cv-10793-VAP-GJS Document 20 Filed 04/27/21 Page 3 of 12 Page ID #:146




                                  1   enforcement of the Policy. Plaintiff alleges three claims under the Federal
                                  2   Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2671–2680: (1)
                                  3   Intentional Infliction of Emotional Distress (“IIED”); (2) Negligence; and (3)
                                  4   Negligent Infliction of Emotional Distress (“NIED”). (Id., at 16-17).
                                  5
                                  6                             II.    LEGAL STANDARD
                                  7   A.    Motion to Dismiss Under Rule 12(b)(6)
                                  8         Federal Rule of Civil Procedure 12(b)(6) allows a party to bring a mo-
                                  9   tion to dismiss for failure to state a claim upon which relief can be granted.
                                 10   Rule 12(b)(6) is read along with Rule 8(a), which requires a short, plain
Central District of California
United States District Court




                                 11   statement upon which a pleading shows entitlement to relief. Fed. R. Civ.
                                 12   P. 8(a)(2); Conley v. Gibson, 355 U.S. 41, 47 (1957) (holding that the Fed-
                                 13   eral Rules require a plaintiff to provide “‘a short and plain statement of the
                                 14   claim’ that will give the defendant fair notice of what the plaintiff’s claim is
                                 15   and the grounds upon which it rests” (quoting Fed. R. Civ. P. 8(a)(2)).); Bell
                                 16   Atl. Corp. v Twombly, 550 U.S. 544, 555 (2007). When evaluating a Rule
                                 17   12(b)(6) motion, a court must accept all material allegations in the com-
                                 18   plaint—as well as any reasonable inferences to be drawn from them— as
                                 19   true and construe them in the light most favorable to the non-moving party.
                                 20   See Doe v. United States, 419 F.3d 1058, 1062 (9th Cir. 2005); ARC Ecol-
                                 21   ogy v. U.S. Dep’t of Air Force, 411 F.3d 1092, 1096 (9th Cir. 2005); Moyo v.
                                 22   Gomez, 32 F.3d 1382, 1384 (9th Cir. 1994). “The court need not accept as
                                 23   true, however, allegations that contradict facts that may be judicially noticed
                                 24   by the court.” Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000).
                                 25
                                 26

                                                                               3
                                 Case 2:20-cv-10793-VAP-GJS Document 20 Filed 04/27/21 Page 4 of 12 Page ID #:147




                                  1           “While a complaint attacked by a Rule 12(b)(6) motion to dismiss
                                  2   does not need detailed factual allegations, a plaintiff’s obligation to provide
                                  3   the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and con-
                                  4   clusions, and a formulaic recitation of the elements of a cause of action will
                                  5   not do.” Twombly, 550 U.S. at 555 (citations omitted). Rather, the allega-
                                  6   tions in the complaint “must be enough to raise a right to relief above the
                                  7   speculative level.” (Id.) To survive a motion to dismiss, a plaintiff must al-
                                  8   lege “enough facts to state a claim to relief that is plausible on its face.”
                                  9   Twombly, 550 U.S. at 570; Ashcroft v. Iqbal, 556 U.S. 662, 697 (2009).
                                 10   “The plausibility standard is not akin to a ‘probability requirement,’ but it
Central District of California
United States District Court




                                 11   asks for more than a sheer possibility that a defendant has acted unlawfully.
                                 12   Where a complaint pleads facts that are ‘merely consistent with’ a defend-
                                 13   ant’s liability, it stops short of the line between possibility and plausibility of
                                 14   ‘entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
                                 15   556).
                                 16
                                 17           The Ninth Circuit has clarified that: (1) a complaint must “contain suffi-
                                 18   cient allegations of underlying facts to give fair notice and to enable the op-
                                 19   posing party to defend itself effectively” and (2) “the factual allegations that
                                 20   are taken as true must plausibly suggest an entitlement to relief, such that it
                                 21   is not unfair to require the opposing party to be subjected to the expense of
                                 22   discovery and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th
                                 23   Cir. 2011). Although the scope of review is limited to the contents of the
                                 24   complaint, the Court may also consider exhibits submitted with the com-
                                 25   plaint, Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542,
                                 26

                                                                               4
                                 Case 2:20-cv-10793-VAP-GJS Document 20 Filed 04/27/21 Page 5 of 12 Page ID #:148




                                  1   1555 n.19 (9th Cir. 1990), and “take judicial notice of matters of public rec-
                                  2   ord outside the pleadings,” Mir v. Little Co. of Mary Hosp., 844 F.2d 646,
                                  3   649 (9th Cir. 1988).
                                  4
                                  5   B.    Motion to Dismiss Under Rule 12(b)(1)
                                  6         Pursuant to Federal Rule of Civil Procedure 12(b)(1), a district court
                                  7   must dismiss an action if it lacks jurisdiction over the subject matter of the
                                  8   suit. Fed. R. Civ. P. 12(b)(1). Under 12(b)(1), a party may challenge
                                  9   jurisdiction either “facially” or “factually.” Thornhill Publ'g v. Gen. Tel. & Elec.
                                 10   Corp., 594 F.2d 730, 733 (9th Cir. 1979). Here, Defendant brings a facial
Central District of California
United States District Court




                                 11   challenge.
                                 12
                                 13         “In a facial attack, the challenger asserts that the allegations
                                 14   contained in a complaint are insufficient on their face to invoke federal
                                 15   jurisdiction …” Sunga v. Sunga, No. 2:18-CV-10717-VAP (MAAx), 2019 WL
                                 16   11555153, at *3 (C.D. Cal. May 28, 2019) (citations omitted). “Where there
                                 17   is a facial attack on jurisdiction, the court ‘must accept as true all material
                                 18   allegations in the complaint’ and construe the complaint in favor of the
                                 19   nonmovant.” (Id.) (citations omitted).
                                 20
                                 21         To survive a motion to dismiss under Rule 12(b)(1), the plaintiff bears
                                 22   the burden of proving that the Court has subject-matter jurisdiction to hear
                                 23   her claims. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). A
                                 24   court has an “affirmative obligation to ensure that it is acting within the
                                 25   scope of its jurisdictional authority.” Grand Lodge of Fraternal Order of
                                 26   Police v. Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C. 2001). For this reason,

                                                                               5
                                 Case 2:20-cv-10793-VAP-GJS Document 20 Filed 04/27/21 Page 6 of 12 Page ID #:149




                                  1   “‘the [p]laintiff’s factual allegations in the complaint ... will bear closer
                                  2   scrutiny in resolving a 12(b)(1) motion’ than in resolving a 12(b)(6) motion
                                  3   for failure to state a claim.” (Id. at 13-14) (quoting 5A Charles A. Wright &
                                  4   Arthur R. Miller, Federal Practice and Procedure § 1350 (2d ed.1987)
                                  5   (alteration in original)).
                                  6
                                  7                                  III.   DISCUSSION
                                  8   A.     FTCA Jurisdiction
                                  9          Defendant first argues the Court lacks jurisdiction over Plaintiff’s
                                 10   FTCA Claims because they are either barred or subject to various
Central District of California
United States District Court




                                 11   exceptions.
                                 12
                                 13          The United States is immune from liability absent its consent, and the
                                 14   terms of that consent define a court's jurisdiction to entertain a suit against
                                 15   the United States. United States v. Mitchell, 445 U.S. 535, 538 (1980). The
                                 16   FTCA provides such consent “under circumstances where the United
                                 17   States, if a private person, would be liable to the claimant in accordance
                                 18   with the law of the place where the act or omission occurred.” Fazaga v.
                                 19   FBI, 916 F.3d 1202, 1249 (9th Cir. 2019) (quoting 28 U.S.C. § 1346(b)(1)).
                                 20   The FTCA's general waiver of immunity is subject to various exceptions and
                                 21   exclusions. Dolan v. U.S. Postal Serv., 546 U.S. 481, 485 (2006). The
                                 22   “plaintiff bears the burden of persuading the court that it has subject[-]matter
                                 23   jurisdiction under the FTCA's general waiver of immunity,” and the United
                                 24   States bears the burden of proving that an exception applies. Prescott v.
                                 25   United States, 973 F.2d 696, 701–02 (9th Cir. 1992) (citing 28 U.S.C. §
                                 26   1346(b)).

                                                                                6
                                 Case 2:20-cv-10793-VAP-GJS Document 20 Filed 04/27/21 Page 7 of 12 Page ID #:150




                                  1           Defendant argues that Plaintiff’s claims are barred because the FTCA
                                  2   does not authorize recovery for constitutional torts. (Motion, at 6).
                                  3   Defendant fails to provide any reasoning supporting this argument and does
                                  4   not seriously dispute that Plaintiff’s claims are common law tort claims in its
                                  5   Reply brief. (See generally Reply). Indeed, Defendant fails to address the
                                  6   litany of cases cited by Plaintiff showing that constitutional claims and
                                  7   common law tort claims are not mutually exclusive under the FTCA; here,
                                  8   Plaintiff only alleges claims under the FTCA. (Dkt. 15, at 6). The Court
                                  9   therefore declines to dismiss Plaintiff’s FTCA claims on this ground.
                                 10
Central District of California
United States District Court




                                 11           Defendant argues Plaintiff’s claims are nevertheless barred by either
                                 12   an exception or exemption to the FTCA. The Court addresses each
                                 13   argument in turn.
                                 14
                                 15      1.         Discretionary Exception
                                 16           Defendant argues that Plaintiff’s claims are barred by the
                                 17   discretionary function exception to the FTCA. According to Defendant, the
                                 18   government’s decision to enforce the “Zero-Tolerance” Policy is a protected
                                 19   discretionary decision that cannot give rise to liability under the FTCA. (See
                                 20   Mot. at 7-13). Plaintiff contends that the discretionary function does not
                                 21   apply because the government lacks discretion to violate the Constitution.
                                 22
                                 23      The discretionary function exception bars claims arising from
                                 24   governmental actions that (1) “involv[e] an element of judgment or choice”
                                 25   and (2) are “based on considerations of public policy.” United States v.
                                 26   Gaubert, 499 U.S. 315, 322–23 (1991) (quotations omitted). This exception

                                                                             7
                                 Case 2:20-cv-10793-VAP-GJS Document 20 Filed 04/27/21 Page 8 of 12 Page ID #:151




                                  1   does not shield unconstitutional government conduct. Nurse v. United
                                  2   States, 226 F.3d 996, 1002 (9th Cir. 2000).
                                  3
                                  4       Plaintiff has plausibly alleged that the government’s Policy violated his
                                  5   constitutional rights. Indeed, courts within this circuit have held that “the
                                  6   government’s practice of separating families, and the procedures used to
                                  7   implement this practice, likely violated due process.” A.P.F. v. United States,
                                  8   No. CV-20-00065-PHX-SRB, 2020 WL 8173295, at *4 (D. Ariz. July 27,
                                  9   2020) (citing to Ms. L. v. U.S Immigr. & Customs Enf't ("ICE"), 310 F. Supp.
                                 10   3d 1133, 1144-46 (S.D. Cal. 2018), modified, 330 F.R.D. 284 (S.D. Cal.
Central District of California
United States District Court




                                 11   2019), and enforcement granted in part, denied in part sub nom. Ms. L. v.
                                 12   U.S. Immigr. & Customs Enf't, 415 F. Supp. 3d 980 (S.D. Cal. 2020)).
                                 13   Contrary to Defendant’s arguments, the discretionary function does not
                                 14   shield conduct that violates the constitution. (Id.; see also C.M. v. United
                                 15   States, No. CV-19-05217-PHX-SRB, 2020 WL 1698191, at *4 (D. Ariz. Mar.
                                 16   30, 2020), motion to certify appeal denied, No. CV-19-05217-PHX-SRB,
                                 17   2020 WL 5232560 (D. Ariz. July 6, 2020)).
                                 18
                                 19       The Court is not persuaded by Defendant’s argument that the Court
                                 20   should follow non-binding Seventh Circuit authority that contravenes
                                 21   authority in this Circuit. Further, Defendant’s argument that “Plaintiff’s
                                 22   assertions of a due process violation … lacks (sic.) specificity, because
                                 23   determining whether due process has been violated involves an evaluation
                                 24   of the totality of the circumstances…” lacks merit. (Dkt. 16, at 4). Plaintiff’s
                                 25   Complaint states a plausible constitutional violation under Iqbal and
                                 26

                                                                              8
                                 Case 2:20-cv-10793-VAP-GJS Document 20 Filed 04/27/21 Page 9 of 12 Page ID #:152




                                  1   Twombly. (See Compl., ¶¶ 60-66). Accordingly, the discretionary function
                                  2   does not bar Plaintiff’s claims.
                                  3
                                  4       2.       Due Care Exception
                                  5       The United States next argues that the due care exception bars
                                  6   Plaintiff’s claims. Following other courts in this circuit, the Court applies the
                                  7   two-prong test established by Welch v. United States to determine whether
                                  8   the due care exception applies. See Ferguson v. United States, No.
                                  9   15CV1253 JM (DHB), 2016 WL 4793180, at *7 (S.D. Cal. Sept. 14, 2016)
                                 10   (applying Welch’s two-part test); Kwai Fun Wong v. Beebe, No. CIV. 01-718-
Central District of California
United States District Court




                                 11   ST, 2006 WL 977746, at *7–8 (D. Or. Apr. 10, 2006) (same); Gonzalez v.
                                 12   United States, No. CV-12-01912 DMG (DTBx), 2013 WL 942363, at *3 (C.D.
                                 13   Cal. Mar. 11, 2013) (same).
                                 14
                                 15       The due care exception applies if (1) a statute or regulation “specifically
                                 16   pr[e]scribes a course of action for an officer to follow,” and (2) “the officer
                                 17   exercised due care in following the dictates of that statute or regulation.”
                                 18   Welch v. United States, 409 F.3d 646, 652 (2005) (citing Crumpton v. Stone,
                                 19   59 F.3d 1400, 1403 (D.C. Cir. 1995)). Otherwise stated, the due care
                                 20   exception applies only when an official was “reasonably executing the
                                 21   mandates of” a statute or regulation. (Id. at 651).
                                 22
                                 23       Defendant fails to cite any statute or regulation that required Plaintiff and
                                 24   his children to be separated upon their arrival to the United States. The
                                 25   separations were conducted pursuant to executive policy, not pursuant to
                                 26   any statute or regulation; such actions are not shielded by the due care

                                                                              9
                                 Case 2:20-cv-10793-VAP-GJS Document 20 Filed 04/27/21 Page 10 of 12 Page ID #:153




                                  1   exception. See A.P.F., 2020 WL 8173295, at *3 (citations omitted); C.M.,
                                  2   2020 WL 1698191, at *3. None of the statutory provisions cited by
                                  3   Defendant mandate enforcement of the Policy. The due care exception
                                  4   accordingly does not apply.
                                  5
                                  6       3.       Private Person Analog
                                  7       Defendant argues that Plaintiff’s claims fail because there is no private
                                  8   person analog. The Court disagrees.
                                  9
                                 10       To carry their burden of establishing subject-matter jurisdiction under the
Central District of California
United States District Court




                                 11   FTCA, plaintiffs must show that “a private individual under like
                                 12   circumstances would be liable under state law.” United States v. Muniz, 374
                                 13   U.S. 150, 153, 83 S.Ct. 1850, 10 L.Ed.2d 805 (1963); 28 U.S.C. § 1346(b).
                                 14   To do this, plaintiffs’ allegations must demonstrate “a persuasive analogy
                                 15   with private conduct.” See Westbay Steel, Inc. v. United States, 970 F.2d
                                 16   648, 650 (9th Cir. 1992) (quoting Woodbridge Plaza v. Bank of Irvine, 815
                                 17   F.2d 538, 543 (9th Cir. 1987)). Recognizing that “the federal government
                                 18   ‘could never be exactly like a private actor,’” the Ninth Circuit only requires
                                 19   courts to “find the most reasonable analogy” to private tortious conduct.
                                 20   Dugard v. United States, 835 F.3d 915, 919 (9th Cir. 2016) (quoting LaBarge
                                 21   v. Mariposa Cty., 798 F.2d 364, 367 (9th Cir. 1986)).
                                 22
                                 23       Plaintiff brings claims for IIED, Negligence, and NIED. (See generally
                                 24   Compl.) Courts in this Circuit have recognized IIED claims where a federal
                                 25   agent’s actions are motivated by malice. See C.M., 2020 WL 1698191, at
                                 26   *2 (citing Gasho v. United States, 39 F.3d 1420, 1434 (9th Cir. 1994)); see

                                                                             10
                                 Case 2:20-cv-10793-VAP-GJS Document 20 Filed 04/27/21 Page 11 of 12 Page ID #:154




                                  1   also Martinez v. United States, No. CV1300955TUCCKJLAB, 2018 WL
                                  2   3359562, at *10 (D. Ariz. July 10, 2018) (citing Sheehan v. United States,
                                  3   896 F.2d 1168, 1172 (9th Cir. 1990) (“The Ninth Circuit has held that ‘the tort
                                  4   of intentional infliction of emotional distress is not excluded as a matter of
                                  5   law.”). The Complaint alleges the government’s enforcement of the Policy
                                  6   was motivated by malice and prejudice against aliens crossing the border
                                  7   from Central America. (See Compl., ¶ 63). Courts in this Circuit also
                                  8   recognize negligence claims brought under the FTCA where, as here, a
                                  9   prisoner alleges an agent negligently placed him in a certain cell. See C.M.,
                                 10   2020 WL 1698191, at *2 (citations omitted). The private analog requirement
Central District of California
United States District Court




                                 11   is therefore satisfied and does not bar Plaintiff’s claims.
                                 12
                                 13   B.     Venue
                                 14        Defendant alternatively argues that venue is improper and requests that
                                 15   the case be transferred to Texas. (Dkt. 11, at 15-16). The Court disagrees.
                                 16   Courts within this Circuit have rejected such arguments. Kumar v.
                                 17   Mayorkas, No. C 12-06470 MEJ, 2013 WL 5313718, at *4 (N.D. Cal. Sept.
                                 18   23, 2013) (citing Gu v. Napolitano, 2009 WL 2969460, at *3 (N.D. Cal. Sept.
                                 19   11, 2009)). Venue is proper in this district because Plaintiff resides in Los
                                 20   Angeles County. The Court accordingly declines Defendant’s request to
                                 21   transfer this case to Texas.
                                 22
                                 23                                  IV.   CONCLUSION
                                 24        The Court therefore DENIES Defendant’s Motion to Dismiss.
                                 25
                                 26

                                                                             11
                                 Case 2:20-cv-10793-VAP-GJS Document 20 Filed 04/27/21 Page 12 of 12 Page ID #:155




                                  1   IT IS SO ORDERED.
                                  2
                                  3      Dated:    4/27/21
                                  4                                                  Virginia A. Phillips
                                                                                United States District Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                        12
